 

 

© “RO TASB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)

 

UNITED STATES DISTRICT COURT 29709
SOUTHERN DISTRICT OF CALIFORNIA

a | . CLERK. S$ ONST RICT COURT
United States of America JUDGMENT [N@QUUREMIN AIC CASE. IFGRNIA
¥V. : (F or Offenses Committe or After November l, 198 AB: Pui r¥ |.

 

Francisco Solis-Juarez Case Nurnber: 3:19-mj-22959

Rebecca C Fish

. Defendant's Attorney

 

- REGISTRATION NO. 86731298 _

THE DEFENDANT:
x pleaded guilty to count(s) 1 of Complain

CL] was found guilty to count(s)

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):.
Title & Section Nature of Offense oS Count Number(s)
8:1325 0° ILLEGAL, ENTRY (Misdemeanor) eo |
CO The defendant has been found not guilty on count(s) ee _
ro Count(s) ee __ dismissed on the motion of the United States.
IMPRISONMENT

~The defendant i 1S hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: oo:

Xs vom servi Oe deays

 

DX Assessment: $10. WAIVED. mi Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

0 Court recommends defendant be deported/removed with relative, : : charged in case

 

a IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
_ imposed by this judgment are fully paid. If ordered to pay restitution, the defendant’ shall notify the court and
United States Attomey of any material change in the defendant’ S economic circumstances.

"Friday, Tuly 26,2019
Date of Imposition of Sentence

. “Received Se wf °c —_ . Michael J. Seng
DUM | oo HONORABLE MICHAEL J. SENG |
| : | _ UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy > ee ae 3:19-mj-22959

 
